— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered December 18, 1984, convicting him of murder in the *651second degree and robbery in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Benzinger, 36 NY2d 29), the evidence was legally sufficient to prove the defendant’s guilt of the crimes charged. Furthermore, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was proved beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Lawrence, Rubin and Spatt, JJ., concur.